FORM 10-Q SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ( X )QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2007 OR ()TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-11399 CINTAS CORPORATION (Exact name of Registrant as specified in its charter) WASHINGTON 31-1188630 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6800 CINTAS BOULEVARD P.O. BOX 625737 CINCINNATI, OHIO 45262-5737 (Address of principal executive offices) (Zip Code) (513) 459-1200 (Registrant's telephone number, including area code) Indicate by checkmark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesü No Indicate by checkmark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large Accelerated FilerüAccelerated Filer Non-Accelerated Filer Indicate by checkmark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes Noü Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding September 30, 2007 Common Stock, no par value 158,865,253 CINTAS CORPORATION INDEX Page No. Part I. Financial Information Item 1. Financial Statements. Consolidated Condensed Statements of Income - Three Months Ended August 31, 2007 and 2006 3 Consolidated Condensed Balance Sheets - August 31, 2007 and May 31, 2007 4 Consolidated Condensed Statements of Cash Flows - Three Months Ended August 31, 2007 and 2006 5 Notes to Consolidated Condensed Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 28 Item 4. Controls and Procedures. 28 Part II. Other Information 30 Item 1. Legal Proceedings. 30 Item 1A. Risk Factors. 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 31 Item 6. Exhibits. 31 Signatures 32 Certifications 33 CINTAS CORPORATION ITEM 1. FINANCIAL STATEMENTS. CONSOLIDATED CONDENSED STATEMENTS OF INCOME (Unaudited) (In thousands except per share data) Three Months Ended August 31, 2007 2006 Revenue: Rental uniforms and ancillary products $ 710,354 $ 687,658 Other services 258,774 226,503 969,128 914,161 Costs and expenses (income): Cost of rental uniforms and ancillary products 391,490 378,300 Cost of other services 160,266 145,380 Selling and administrative expenses 276,710 244,128 Interest income (1,462 ) (1,526 ) Interest expense 12,837 12,432 839,841 778,714 Income before income taxes 129,287 135,447 Income taxes 48,224 50,485 Net income $ 81,063 $ 84,962 Basic earnings per share $ 0.51 $ 0.53 Diluted earnings per share $ 0.51 $ 0.53 See accompanying notes. 3 CINTAS CORPORATION CONSOLIDATED CONDENSED BALANCE SHEETS (In thousands except share data) August 31, 2007 May 31, 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 40,841 $ 35,360 Marketable securities 97,431 120,053 Accounts receivable, net 409,441 408,870 Inventories, net 236,102 231,741 Uniforms and other rental items in service 352,279 344,931 Deferred tax assets 19,912 Prepaid expenses 17,896 15,781 Total current assets 1,173,902 1,156,736 Property and equipment, at cost, net 933,233 920,243 Goodwill 1,270,780 1,245,877 Service contracts, net 166,223 171,361 Other assets, net 76,692 76,263 $ 3,620,830 $ 3,570,480 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 70,093 $ 64,622 Accrued compensation and related liabilities 34,517 62,826 Accrued liabilities 124,174 200,686 Income taxes: Current 27,966 18,584 Deferred 52,179 Long-term debt due within one year 4,161 4,141 Total current liabilities 260,911 403,038 Long-term liabilities: Long-term debt due after one year 876,522 877,074 Deferred income taxes 122,884 122,630 Accrued liabilities 116,552 Total long-term liabilities 1,115,958 999,704 Shareholders' equity: Preferred stock, no par value: 100,000 shares authorized, none outstanding Common stock, no par value: 425,000,000 shares authorized, FY 2008:173,057,674 issued and 158,860,351 outstanding FY 2007:172,874,195 issued and 158,676,872 outstanding 128,041 120,811 Paid-in capital 55,542 56,909 Retained earnings 2,600,792 2,533,459 Treasury stock: FY 2008:14,197,323 shares FY 2007:14,197,323 shares (580,562 ) (580,562 ) Other accumulated comprehensive income 40,148 37,121 Total shareholders' equity 2,243,961 2,167,738 $ 3,620,830 $ 3,570,480 See accompanying notes. 4 CINTAS CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended August 31, 2007 2006 Cash flows from operating activities: Net income $ 81,063 $ 84,962 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 35,636 33,078 Amortization of deferred charges 10,586 9,690 Stock-based compensation 2,132 (598 ) Deferred income taxes 17,418 10,772 Change in current assets and liabilities, net of acquisitions of businesses: Accounts receivable, net 644 (1,202 ) Inventories, net (4,293 ) (12,381 ) Uniforms and other rental items in service (7,128 ) (2,311 ) Prepaid expenses (2,117 ) 634 Accounts payable 5,435 (11,770 ) Accrued compensation and related liabilities (28,386 ) (2,777 ) Accrued liabilities and other (77,865 ) (58,777 ) Income taxes payable 24,001 6,524 Net cash provided by operating activities 57,126 55,844 Cash flows from investing activities: Capital expenditures (45,344 ) (36,496 ) Proceeds from sale or redemption of marketable securities 29,156 66,214 Purchase of marketable securities and investments (6,237 ) (3,527 ) Acquisitions of businesses, net of cash acquired (32,630 ) (25,101 ) Other 177 (1,954 ) Net cash used in investing activities (54,878 ) (864 ) Cash flows from financing activities: Proceeds from issuance of debt 224,750 252,460 Repayment of debt (225,282 ) (194,283 ) Stock options exercised 7,230 3,403 Repurchase of common stock (114,418 ) Other (3,465 ) (6,091 ) Net cash provided by (used in) financing activities 3,233 (58,929 ) Net increase (decrease) in cash and cash equivalents 5,481 (3,949 ) Cash and cash equivalents at beginning of period 35,360 38,914 Cash and cash equivalents at end of period $ 40,841 $ 34,965 See accompanying notes. 5 CINTAS CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (Unaudited) (Amounts in thousands except per share data) 1. Basis of Presentation The consolidated condensed financial statements of Cintas Corporation (Cintas) included herein have been prepared by Cintas, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (GAAP) have been condensed or omitted pursuant to such rules and regulations.While we believe that the disclosures are adequately presented, it is suggested that these consolidated condensed financial statements be read in conjunction with the consolidated financial statements and notes included in our most recent Form 10-K for the fiscal year ended May 31, 2007.A summary of our significant accounting policies is presented on page 36 of that report.There has been no material changes in the accounting policies followed by Cintas during the fiscal year, with the exception of the new accounting standard discussed in Note 2 below. Interim results are subject to variations and are not necessarily indicative of the results of operations for a full fiscal year.In the opinion of management, adjustments (which include only normal recurring adjustments) necessary for a fair statement of the consolidated results of the interim periods shown have been made. Certain prior year amounts have been reclassified to conform to current year presentation. 2. New Accounting Standards As of June 1, 2007, Cintas adopted Financial Accounting Standards Board (FASB) Interpretation No. 48 (FIN 48), Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109 (FAS 109), which clarifies the accounting for uncertainty in income taxes recognized in the financial statements in accordance with FAS 109, Accounting for Income Taxes.FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.It also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.As a result of the implementation of FIN 48, Cintas recorded a decrease to retained earnings as of June 1, 2007, of $13,731.Cintas’ adoption of FIN 48 is more fully described in Note 6. FASB Statement No.157, Fair Value Measurements (FAS 157), defines fair value, establishes a framework for measuring fair value under GAAP, and expands disclosures about fair value measurements.FAS157 is effective for fiscal years beginning after November15, 2007. Cintas is currently assessing the impact of FAS157 on its consolidated financial statements. FASB Statement No.159, Fair Value Option for Financial Assets and Financial Liabilities (FAS 159), allows for voluntary measurement of many financial assets and financial liabilities at fair value.FAS159 is effective for fiscal years beginning after November7, 2007. Cintas is currently assessing the impact of FAS159 on its consolidated financial statements. 6 CINTAS CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (Unaudited) (In thousands except per share data) 3. Earnings per Share The following table represents a reconciliation of the shares used to calculate basic and diluted earnings per share for the respective periods: Three Months Ended August 31, 2007 2006 Numerator: Net income $ 81,063 $ 84,962 Denominator: Denominator for basic earnings pershare-weighted average shares (000’s) 158,771 160,770 Effect of dilutive securities - employee stock options (000’s) 267 377 Denominator for diluted earnings per share - adjusted weighted average shares and assuming conversions (000’s) 159,038 161,147 Basic earnings per share $ 0.51 $ 0.53 Diluted earnings per share $ 0.51 $ 0.53 4. Goodwill, Service Contracts and Other Assets Changes in the carrying amount of goodwill and service contracts for the three months ended August 31, 2007, by operating segment, are as follows: Rental Uniforms & Ancillary Products Uniform Direct Sales First Aid, Safety & Fire Protection Document Management Total Goodwill Balance as of June 1, 2007 $ 863,319 $ 23,883 $ 162,021 $ 196,654 $ 1,245,877 Goodwill acquired 2 24,627 24,629 Foreign currency translation 213 18 43 274 Balance as of August 31, 2007 $ 863,532 $ 23,901 $ 162,023 $ 221,324 $ 1,270,780 7 CINTAS CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (Unaudited) (In thousands except per share data) Rental Uniforms & Ancillary Products Uniform Direct Sales First Aid, Safety & Fire Protection Document Management Total Service Contracts Balance as of June 1, 2007 $ 104,285 $ 699 $ 45,352 $ 21,025 $ 171,361 Service contracts acquired 2,928 2,928 Service contracts amortization (5,445 ) (99 ) (1,515 ) (1,318 ) (8,377 ) Foreign currency translation 298 5 8 311 Balance as of August 31, 2007 $ 99,138 $ 605 $ 43,837 $ 22,643 $ 166,223 Information regarding Cintas' service contracts and other assets are as follows: As of August 31, 2007 Carrying Amount Accumulated Amortization Net Service contracts $ 320,883 $ 154,660 $ 166,223 Non compete and consulting agreements $ 60,307 $ 26,596 $ 33,711 Investments 36,266 36,266 Other 8,912 2,197 6,715 Total $ 105,485 $ 28,793 $ 76,692 As of May 31, 2007 Carrying Amount Accumulated Amortization Net Service contracts $ 317,644 $ 146,283 $ 171,361 Noncompete andconsulting agreements $ 58,218 $ 24,123 $ 34,095 Investments 35,264 35,264 Other 8,967 2,063 6,904 Total $ 102,449 $ 26,186 $ 76,263 Amortization expense was $10,586 and $9,690 for the three months ended August 31, 2007 and August 31, 2006, respectively.Estimated amortization expense, excluding any future acquisitions, for each of the next five years is $41,355, $38,683, $35,619, $31,873 and $25,810, respectively. 8 CINTAS CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (Unaudited) (In thousands except per share data) 5. Debt, Derivatives and Hedging Activities Cintas formally documents all relationships between hedging instruments and hedged items, as well as its risk management objective and strategy for undertaking various hedge transactions. Cintas’ hedging activities are transacted only with highly-rated institutions, reducing the exposure to credit risk in the event of nonperformance. Cintas uses cash flow hedges to hedge the exposure of variability in short-term interest rates. These agreements effectively convert a portion of the floating rate debt to a fixed rate basis, thus reducing the impact of interest rate changes on future interest expense. The effective portion of the net gain or loss on the derivative instrument is reported as a component of other comprehensive income and reclassified into earnings in the same period or periods during which the hedged transaction affects earnings. Gains or losses on the ineffective portion of the hedge are charged to earnings in the current period. When outstanding, the effectiveness of these derivative instruments is reviewed at least every fiscal quarter. Examples of cash flow hedging instruments that Cintas may use are interest rate swaps, lock agreements and forward starting swaps.No cash flow hedging instruments were outstanding as of August 31, 2007. Cintas used interest rate lock agreements to hedge against movements in the treasury rates at the time Cintas issued its senior notes in fiscal 2002 and in fiscal 2007. The amortization of the cash flow hedges resulted in a credit to other comprehensive income of $69 for the three months ended August 31, 2007, and $73 for the three months ended August 31, 2006. Cintas has certain significant covenants related to debt agreements. These covenants limit Cintas’ ability to incur certain liens, to engage in sale-leaseback transactions and to merge, consolidate or sell all or substantially all of Cintas’ assets. These covenants also require Cintas to maintain certain debt to capitalization and interest coverage ratios. Cross default provisions exist between certain debt instruments. Cintas is in compliance with all of the significant debt covenants for all periods presented. If a default of a significant covenant were to occur, the default could result in an acceleration of the maturity of the indebtedness, impair liquidity and limit the ability to raise future capital. Cintas’ debt, net of cash and marketable securities, is $742,411 as of August 31, 2007. For the three months ended August 31, 2007, net cash provided by operating activities was $57,126.Capital expenditures were $45,344 for the same period. 6. Income Taxes As noted in Note 2 entitled New Accounting Standards, Cintas adopted FIN 48 in fiscal 2008.FIN 48 addresses the determination of whether tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements.Under FIN 48, companies may recognize the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position.The tax benefits recognized in the financial statements from such a position should be measured based on the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement.FIN 48 also provides guidance on derecognition, classification, interest and penalties on income taxes, accounting in interim periods and requires increased disclosures. As a result of the adoption of FIN 48, Cintas recorded a decrease to retained earnings as of June 1, 2007, and a corresponding increase in long-term accrued liabilities of $13,731, inclusive of associated interest and penalties. As of June 1, 2007, there was $27,580 in total unrecognized tax benefits, which if recognized, would favorably impact Cintas’ effective tax rate.Cintas recognizes interest accrued related to unrecognized tax benefits and penalties in income tax expense in the consolidated 9 CINTAS CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (Unaudited) (In thousands except per share data) statements of income, which is consistent with the recognition of these items in prior reporting periods.The total amount accrued for interest and penalties as of June 1, 2007, was $15,173.Cintas records the tax liability under FIN 48 in both current and long-term accrued liabilities on the consolidated balance sheets. The total gross unrecognized tax benefits as of June 1, 2007, were $129,576. Cintas has a significant portion of its operations in the United States and Canada.Cintas is required to file federal income tax returns as well as state income tax returns in a majority of the domestic states and also in the Canadian provinces of Quebec, Alberta, British Columbia and Ontario.At times, Cintas is subject to audits in these jurisdictions. The audits, by nature, are sometimes complex and can require several years to resolve. The final resolution of any such tax audit could result in either a reduction in Cintas’ accruals or an increase in its income tax provision, both of which could have an impact on the consolidated results of operations in any given period. All U.S. federal income tax returns are closed to audit through fiscal 2003.Cintas is currently in advanced stages of audits in certain foreign jurisdictions and certain domestic states. The years under audit cover fiscal years back to 1999.Based on the resolution of the various audits, it is reasonably possible that the balance of unrecognized tax benefits could change by $2,830 for the fiscal year ended May 31, 2008. 7. Comprehensive Income Total comprehensive income represents the net change in shareholders' equity during a period from sources other than transactions with shareholders and, as such, includes net earnings.For Cintas, the only components of total comprehensive income are the change in cumulative foreign currency translation adjustments, the change in the fair value of derivatives and the change in the fair value of available-for-sale securities.The components of comprehensive income for the three month periods ended August 31, 2007 and August 31, 2006 are as follows: Three Months Ended August 31, 2007 2006 Net income $ 81,063 $ 84,962 Other comprehensive income: Foreign currency translation adjustment 2,813 (531 ) Change in fair value of derivatives, net of $0 and $6,169 of tax, respectively 69 (10,430 ) Change in fair value of available-for-sale securities,net of $84 and $211 of tax, respectively 145 348 Comprehensive income $ 84,090 $ 74,349 10 CINTAS CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (Unaudited) (In thousands except per share data) 8. Litigation and Other Contingencies Cintas is subject to legal proceedings and claims arising from the ordinary course of its business, including personal injury, customer contract, environmental and employment claims.In the opinion of management, the aggregate liability, if any, with respect to such ordinary course of business actions, will not have a material adverse effect on the financial position or results of operations of Cintas.Cintas is party to additional litigation not considered in the ordinary course of business, including the litigation discussed below. Cintas is a defendant in a purported class action lawsuit, Paul Veliz, et al. v. Cintas Corporation, filed on March 19, 2003, in the United States District Court, Northern District of California, Oakland Division, alleging that Cintas violated certain federal and state wage and hour laws applicable to its service sales representatives, whom Cintas considers exempt employees, and asserting additional related ERISA claims.On August 23, 2005, an amended complaint was filed alleging additional state law wage and hour claims under the following state laws: Arkansas, Kansas, Kentucky, Maine, Maryland, Massachusetts, Minnesota, New Mexico, Ohio, Oregon, Pennsylvania, Rhode Island, Washington, West Virginia and Wisconsin.The plaintiffs are seeking unspecified monetary damages, injunctive relief or both.Cintas denies these claims and is defending the plaintiffs’ allegations.On February 14, 2006, the court ordered a majority of the opt-in plaintiffs to arbitrate their claims in accordance with the terms of their Cintas employment agreement.On February 14, 2006, the court also permitted plaintiffs to file a second amended complaint alleging state law claims in the 15 states listed above only with respect to the putative class members that may litigate their claims in court.No determination has been made by the court or an arbitrator regarding class certification.There can be no assurance as to whether a class will be certified or, if a class is certified, as to the geographic or other scope of such class.If a court or arbitrator certifies a class in this action and there is an adverse verdict on the merits, or in the event of a negotiated settlement of the action, the resulting liability and/or any increased costs of operations on an ongoing basis could be material to Cintas.Any estimated liability relating to this lawsuit is not determinable at this time. Cintas also is a defendant in a purported class action lawsuit, Mirna E. Serrano, et al. v. Cintas Corporation (Serrano), filed on May 10, 2004, and pending in the United States District Court, Eastern District of Michigan, Southern Division.Serrano alleges that Cintas discriminated against women in hiring into various service sales representative positions across all divisions of Cintas throughout the United States.On November 15, 2005, the Equal Employment Opportunity Commission (EEOC) intervened in the Serrano lawsuit.The Serrano plaintiffs seek injunctive relief, compensatory damages, punitive damages, attorneys’ fees and other remedies.Cintas is a defendant in another purported class action lawsuit, Nelly Blanca Avalos, et al. v. Cintas Corporation (Avalos), currently pending in the United States District Court, Eastern District of Michigan, Southern Division.Avalos alleges that Cintas discriminated against women, African-Americans and Hispanics in hiring into various service sales representative positions in Cintas’ Rental division only throughout the United States.On April 27, 2005, the EEOC intervened in the claims asserted in Avalos.The Avalos plaintiffs seek injunctive relief, compensatory damages, punitive damages, attorneys’ fees and other remedies.The claims in Avalos originally were brought in the previously disclosed lawsuit captioned Robert Ramirez, et al. v. Cintas Corporation (Ramirez), filed on January 20, 2004, in the United States District Court, Northern District of California, San Francisco Division.On May 11, 2006, however, those claims were severed from Ramirez and transferred to the Eastern District of Michigan, Southern Division, where the case was re-named Avalos.On July 10, 2006, Avalos and Serrano were consolidated for all pretrial purposes, including proceedings on class certification.The consolidated case is known as Mirna E. Serrano/Blanca Nelly Avalos, et al. v. Cintas Corporation (Serrano/Avalos), and remains pending in the United States District Court, Eastern District of Michigan, Southern Division.No filings or determinations have been made in Serrano/Avalos as to class certification.There can be no assurance as to whether a class will be certified or, if a class is certified, as to the geographic or other scope of such class.The non-service sales representative hiring claims in the previously disclosed Ramirez case that have not been dismissed remain pending in the Northern District of California, San Francisco Division, but were 11 CINTAS CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (Unaudited) (In thousands except per share data) ordered to arbitration and stayed pending the completion of arbitration.The Ramirez purported class action claims currently in arbitration include allegations that Cintas failed to promote Hispanics into supervisory positions, discriminated against African-Americans and Hispanics in service sales representative route assignments and discriminated against African-Americans in hourly pay in Cintas’ Rental division only throughout the United States.The Ramirez plaintiffs seek injunctive relief, compensatory damages, punitive damages, attorneys’ fees and other remedies.No filings or determinations have been made in
